Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 22, with particular attention drawn to the limitations of “at least one first complexing agent from the group of thiosulfates, at least one second complexing agent from the group of sulfites, and at least one soluble oxygen acid of a transition metal selected from the 5th or the 6th group of the periodic table”.
Shoushanian (US 3,475,292) discloses including molybate, tungstate, or vanadate (col. 2 lines 42-47) but fails to disclose complexing agents as instantly claimed.
Leahy et al (US 4,067,784) discloses a silver plating bath comprising a thiosulfate and sulfite (Abstract) but fails to disclose an oxygen acid as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.J.R/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        /LOUIS J RUFO/Primary Examiner, Art Unit 1795